          Case 3:20-cr-00193-MPS Document 48 Filed 05/10/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

  UNITED STATES OF AMERICA
                                                                   No. 3:20-cr-193 (MPS)
          v.

  KYLE FASOLD



       ORDER FOR COMPETENCY HEARING, EXAMINATION, AND REPORT

       The Court has reviewed the motion for competency evaluation of Kyle Fasold, currently

detained at Columbia Regional Care Center in Columbia, South Carolina, pending trial on

charges of producing child pornography and distribution of child pornography. ECF No. 41. The

motion was filed by counsel for Mr. Fasold, and is not opposed by the Government, as stated on

the record during a telephonic status conference held on May 4, 2021 and a follow-up conference

held on May 10, 2021. Having considered the remarks of counsel during the two status

conferences, the Court GRANTS the motion for competency hearing pursuant to 18 U.S.C. §

4241(a) and orders that a psychiatric or psychological examination be conducted and that a

report be filed with the Court, pursuant to 18 U.S.C. § 4241(b). In accordance with 18 U.S.C. §

4247(b), the “psychiatric or psychological examination … shall be conducted by a licensed or

certified psychiatrist or psychologist … designated by the court … [and] shall be conducted in

the suitable facility closest to the court” After consulting with the United States Marshal and

both counsel concerning qualified Bureau of Prisons facilities in the eastern portion of the United

States, the Court designates appropriate and qualified personnel at FMC Butner, located in

Butner, North Carolina to perform the psychiatric or psychological examination. FMC Butner

appears to be the “suitable facility closest to the court,” 18 U.S.C. § 4247(b), that is qualified to
         Case 3:20-cr-00193-MPS Document 48 Filed 05/10/21 Page 2 of 2




conduct the competency examination. FMC Butner is also more conveniently located with

respect to Mr. Fasold’s current location than other FMCs in the eastern United States.

       The report of psychiatric or psychological examination shall be prepared in accordance

with 18 U.S.C. § 4247(c) and shall include the contents listed in that subsection. Once the report

is complete, it shall be filed on the docket under seal and copies shall be provided to defense

counsel and the Assistant United States Attorney. The Court will then schedule a competency

hearing in accordance with 18 U.S.C. § 4247(d), during which Mr. Fasold shall be afforded an

opportunity to testify, to present evidence, to subpoena witnesses, and to confront and cross-

examine witnesses who appear at the hearing.

       It is so ordered.

       ENTERED at Hartford, Connecticut, this 10th day of May, 2021.



                                                              /s/
                                                     Michael P. Shea
                                                     United States District Judge
